IN THE SUPERIOR COURT OF THE STATE OF DELAWARE



STATE OF DELAWARE,                  )
                                    )
                  Plaintiff,        )
                                    )
                                    )     Cr. ID No. 1209008698A
                                    )
VINCENT STALLINGS,                  )
                                    )
                  Defendant.        )


                         Submitted: September 28, 2022
                          Decided: December 2, 2022


   COMMISSIONER’S REPORT AND RECOMMENDATION THAT
 DEFENDANT’S SECOND MOTION FOR POSTCONVICTION RELIEF
            SHOULD BE SUMMARILY DISMISSED
                         AND
       DEFENDANT’S MOTION TO STAY PROCEEDINGS
                   SHOULD BE DENIED



Andrew Vella, Deputy Attorney General, Department of Justice, Wilmington,
Delaware, Attorneys for the State.

Vincent Stallings, James T. Vaughn Correctional Center, Smyrna, Delaware, pro
se.




PARKER, Commissioner
       This 2nd day of December 2022, upon consideration of Defendant’s second

Rule 61 motion for postconviction relief, it appears to the Court as follows:

                BACKGROUND AND PROCEDURAL HISTORY

       On June 20, 2014, four days before jury selection was to begin, Defendant

Vincent Stallings pled guilty to first degree murder, first degree robbery, and

possession of a firearm during the commission of a felony (“PFDCF”).1 Prior to

sentencing, Stallings moved to withdraw his guilty plea, which the Court denied on

December 19, 2014.2 The Court then sentenced Stallings to life imprisonment on

the murder charge, 25 years at Level V for PFDCF, and three years at Level V on

the robbery charge.3

       The charges arose from robberies committed by Stallings and two co-

defendants in April and September 2012. In the robbery of a convenience store on

September 12, 2012, the store clerk was shot and killed.4

       Stallings’ conviction and sentence were affirmed on direct appeal.5                In

denying Stallings’ direct appeal, the Delaware Supreme Court held that Stallings’

motion to withdraw his guilty plea was properly denied because the record reflected




1
  State v. Stallings, 2018 WL 3655862, *1 (Del.Super.), aff’d, 2019 WL 2486754 (Del.).
2
  Stallings v. State, 2015 WL 4065924, *1 (Del).
3
  Superior Court D.I. 79- Sentencing Order.
4
  Stallings v. State, 2015 WL 4065924 at 1; State v. Stallings, 2018 WL 3655862 at 1-2.
5
  Stallings v. State, 2015 WL 4065924 (Del).



                                               1
that Stallings entered into the guilty plea voluntarily and without mistake or

apprehension of his legal rights.6

       On December 9, 2015, Stallings filed a pro se motion for postconviction relief.

Postconviction counsel was later appointed and counsel filed an amended motion for

postconviction relief on Stallings’ behalf.          In Stallings’ first Rule 61 motion,

Stallings claimed, inter alia, that the trial court erred in accepting his plea and in

denying the motion to withdraw his plea. Stallings also claimed that his trial counsel

was ineffective in preparing his case for trial, failing to ensure his plea was knowing,

intelligent and voluntary, and in failing to raise on appeal the errors associated with

his plea.7

       After extensive briefing and a hearing, and following a full, careful and

thorough review of the record and submissions, the Superior Court denied Stallings’

motion for postconviction relief.8 The denial of Stallings’ first Rule 61 motion was

affirmed on appeal.9

       Stallings filed the subject motion, his second postconviction relief motion, on

June 22, 2022, along with a motion for appointment of counsel and a motion to stay




6
  Id. at 2.
7
  State v. Stallings, 2018 WL 3655862, *1, 3 (Del.Super.), aff’d, 2019 WL 2486754 (Del.).
8
  State v. Stallings, 2018 WL 3655862 (Del.Super.).
9
  Stallings v. State, 2019 WL 2486754 (Del.).


                                               2
proceedings.10 The motion for appointment of counsel was denied by Order dated

September 28, 2022.11

                    STALLINGS’ SECOND RULE 61 MOTION

       In the subject motion, Stallings re-raises the same claims that he raised on

direct appeal and/or in his first Rule 61 motion. Stallings continues to contend that

the trial court erred in accepting his plea and in denying the motion to withdraw his

plea, that his counsel was ineffective with the handling of the plea, that his plea was

coerced and that there were other improprieties with his plea.

       A defendant may move under Superior Court Criminal Rule 61 for

postconviction relief.12 Rule 61 is intended to correct errors in the trial process, not

to allow defendants unlimited opportunities to relitigate their convictions.13 There

must be a definitive end to the litigable aspect of the criminal process.14

       Rule 61 contains a number bar that precludes review of “second or

subsequent” motions.15 Successive motions must be summarily dismissed unless an

exception applies.16




10
   Superior Court D.I.s 158, 159 & 160.
11
   Superior Court D.I. 163.
12
   Del.Super.Crim.R. 61.
13
   Ploof v. State, 75 A.3d 811, 820 (Del. 2013).
14
   Flamer v. State, 585 A.2d 736, 745 (Del. 1990); Richardson v. State, 3 A.3d 233, 238 n. 15
(Del. 2010).
15
   Del.Super.Crim.R. 61(d)(2), (i)(2).
16
   Del.Super.Crim.R. 61(d)(2)(i)-(ii), (i)(5).


                                               3
       Stallings’ motion is procedurally barred. Stallings filed his first Rule 61

motion on December 9, 2015. The Superior Court denied that motion and the

Delaware Supreme Court affirmed. This is Stallings’ second Rule 61 motion.

Accordingly, Stallings’ motion is successive and must be summarily dismissed

unless he demonstrates an exception. He cannot.

       Under Rule 61(d)(2), a successive motion is unreviewable unless the movant

was convicted after a trial.17 Here, Stallings’ conviction stemmed from a plea not a

trial. Stallings is therefore ineligible to proceed on his successive motion and it must

be summarily dismissed.18

       For successive motions in which the movant was convicted after a trial, those

motions must be summarily dismissed unless the movant pleads with particularity:

(1) that new evidence exists that creates a strong inference of that defendant’s actual

factual innocence, or (2) the existence of a new rule of constitutional law made

retroactive to cases on collateral review rendered that defendant’s convictions

invalid.19 Evidence is “new” if, among other things, it was discovered after trial and

could not have been discovered before trial with due diligence.20




17
   Del.Super.Crim.R. 61(d)(2)(“A second or subsequent motion under this rule shall be summarily
dismissed, unless the movant was convicted after a trial . . .”)(emphasis added).
18
   Del.Super.Crim.R. 61(d)(2); See, Grayson v. State, 2022 WL 16630776 (Del.).
19
   Id.
20
   Lloyd v. State, 534 A.2d 1262, 1267 (Del. 1987); Purnell v. State, 254 A.3d 1053, 1097 (Del.
2021).


                                              4
          Even if Stallings’ pending motion was considered under the exceptions

applicable to only those convictions resulting from trials, Stallings’ pending motion

would still be unreviewable. Stallings has not pled any new evidence, let alone pled

the existence of new evidence that creates a strong inference that he is actually

innocent in fact of the acts underlying his convictions. Thus, the “actual innocence”

exception (Rule 61(d)(2)(i)) to overcome the procedural bars of Rule 61 would not

be available to Stallings even if his motion qualified for consideration under this

exception.

          In the subject motion, Stallings relies on Purnell v. State,21 as somehow

creating a new rule of constitutional law that would warrant consideration of this

successive motion. Stallings is incorrect in this regard. Contrary to Stallings’ claim,

Purnell did not announce a new, retroactively applicable rule of constitutional law.

Purnell involved a post-trial recantation of factual evidence as well as potentially

exonerating factual evidence that came to light after the defendant filed his first

postconviction motion.

          In Purnell, the Delaware Supreme Court found that the defendant has satisfied

both prongs of the “actual innocence” exception (Rule 61(d)(2)(i)) to the procedural

bars of Rule 61. In Purnell, the Delaware Supreme Court held that the defendant



21
     Purnell v. State, 254 A.3d 1053 (Del. 2021).



                                                    5
pled with particularity the existence of new evidence and that the new evidence

created a strong inference that he is actually innocent in fact of the acts underlying

the charges of which he was convicted.22 The Delaware Supreme Court

acknowledged that Purnell was the “extraordinary” and “rare” case where a

defendant had satisfied the actual innocence exception to the procedural bars in Rule

61.23

        In Purnell, the Delaware Supreme Court further noted that because legitimate

claims of actual innocence are so exceedingly rare, the actual innocence exception

poses no threat to the State’s interest in finality.24 Purnell did not announce a new

rule of constitutional law, it applied the existing rules to that “extraordinary” and

“rare” case and found that Purnell had met his “heavy” actual innocence burden to

overcome the procedural bars applicable to successive Rule 61 motions.25

        The Purnell case is not applicable here. In this case, Stallings does not even

allege the existence of any newly discovered factual evidence, let alone exculpatory

evidence that could not have been discovered ever before.26




22
   Id. at 1122-1123.
23
   Id.
24
   Id.
25
   Id.
26
   See, State v. Clay, 2022 WL 893744, *3 (Del.Super.)(when defendant was aware of factual
evidence and already raised it in a postconviction motion, and the evidence was formerly
adjudicated in a postconviction proceeding, it cannot constitute newly discovered evidence).


                                             6
       Moreover, even if Purnell did announce a new rule of constitutional law

(which it did not), Stallings cannot avail himself of Superior Court Criminal Rule

61(d)(2)(ii) because he waived his right to a jury trial and chose to plead guilty.27

       In accordance with the mandates of Rule 61, Stallings’ motion is summarily

dismissed since he failed to meet the pleading requirements allowing him to proceed

with this second Rule 61 motion. As such, Stallings’ request for a stay of these

proceedings is likewise denied. There is no just reason to stay the decision of this

procedurally barred motion.

       For the sake of completeness, it is noted that in his motion, Stallings

contended that some prior version of Rule 61, the version in effect prior to the

amendments of June 4, 2014, should govern the consideration of this motion.28

Stallings is incorrect in this regard. The Delaware Supreme Court has repeatedly

held that a motion for postconviction relief is to be adjudicated in accordance with

Rule 61 as it exists at the time the motion is filed.29 This motion was filed in June

2022, and it is the Rule 61 motion in effect at the present time that governs this

motion.



27
   Grayson v. State, 2022 WL 16630776 (Del.)( Rule 61(d)(2)(ii) is not available to a defendant
that plead guilty and any second or successive motion must be summarily dismissed unless the
movant was convicted after a trial).
28
   See, Superior Court D.I. 160.
29
   Redden v. State, 150 A.3d 768, 772 (Del. 2016); Purnell v. State, 254 A.3d 1053, 1094-95 (Del.
2021).



                                               7
         Furthermore, in this case, Rule 61, as amended June 4, 2014, was the only

applicable version that ever governed Stallings’ postconviction claims. Afterall,

Stallings entered into his plea on June 20, 2014 (after the June 4, 2014 amendments

to Rule 61 went into effect), he was sentenced in December 2014, and his case did

not become final and ripe for Rule 61 review under after his direct appeal was

decided in June 2015.30 There was never any other version of Rule 61 in effect

available to Stallings at any time during the post-conviction process.



         For the foregoing reasons, Stallings’ second Motion for Postconviction Relief

should be SUMMARILY DISMISSED and his request for a stay of these

proceedings should be DENIED.



         IT IS SO RECOMMENDED.



                                               /s/ Lynne M. Parker
                                               Commissioner Lynne M. Parker




cc:      Prothonotary




30
     Del.Super.Crim.R. 61(m)(2).


                                           8